DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bixby US 3046813 or, in the alternative, under 35 U.S.C. 103 as being obvious over Bixby US 3046813 in view of Applicant’s Admitted Prior Art and/or Kuhn US 2017/0085151.

radially inward of the torque transfer mechanism (in that outlet of 52 is located at a smaller radius from shaft centerline than mechanism 47).1  
Claim 5. The transfer case of claim 1, wherein the inclination angle is greater than approximately 20 degrees.  
Claim 6. The transfer case of claim 5, wherein the inclination angle is between approximately 40 degrees and approximately 50 degrees.  

Claim 10. A transfer case comprising: an output shaft (118 and 156) defining a central longitudinal axis (horizontal) and including a fluid conduit (174) terminating in an outer surface (outer surface of 156 where 174 opens to) of the output shaft to define an 5outlet (radially outermost opening of 174), the fluid conduit extending at an acute inclination angle (174 appears to be approximately 45 degrees from vertical) with respect to a plane perpendicular to the central longitudinal axis; and a torque transfer mechanism (152) in mechanical cooperation with the output shaft, the torque transfer mechanism including one of a sprocket or a gear defining opposing first and second faces spaced axially along the central longitudinal axis, the output shaft being supported by a first 10bearing (172) and a second bearing (120) positioned on opposite sides (left and right) of the torque transfer mechanism.  
Claim 11. The transfer case of claim 10, wherein the inclination angle is greater than approximately 20 degrees.  
Claim 1512. The transfer case of claim 11, wherein the inclination angle is between approximately 40 degrees and approximately 50 degrees.  
Claim 13. The transfer case of claim 10, wherein the outlet of the fluid conduit is positioned between the first and second bearings.  
Claim 18. A drive assembly comprising: a shaft (50 or 156) (for transferring torque and distributing fluid)2, the shaft supporting a torque transfer mechanism (47 
Claim 19. The drive assembly of claim 18, wherein the shaft is configured and dimensioned, and the fluid channel is positioned, such that a plane (perpendicular plane passing through outlet of 52 or 174) extending in perpendicular relation to the shaft (in the 10region of peak bending loading)2 passes through the inclined fluid channel.  
Claim 20. The drive assembly of claim 19, wherein the shaft is configured and dimensioned, and the fluid channel is positioned, such that the plane passes through the outlet of the fluid channel but not the inlet of the fluid channel.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams US 6565475 in view of Applicant’s Admitted Prior Art and/or Kuhn US 2017/0085151.
Claim 1. Williams discloses a transfer case comprising: a primary shaft (40) including a central channel (horizontal channel within center of 40)3 extending along 4 relative to a plane (vertical plane) that is perpendicular to the first axis; a secondary shaft (30) radially offset from the primary shaft; and a torque transfer mechanism (150) configured to transfer torque from the primary shaft to the 10secondary shaft, wherein the torque transfer mechanism includes one of a sprocket or a gear coupled to, and concentric with, the primary shaft, wherein the fluid channel terminates in an outer surface (outer surface of 40) of the primary shaft so as to define an outlet (outlets of vertical channels within 40 facing outward toward 150) exits outer surface of 40) located radially inward of the torque transfer mechanism.  
Claim 2. The transfer case according to claim 1, wherein the outlet defined by the fluid channel is positioned in axial correspondence with the torque transfer mechanism.  
Claim 3. The transfer case according to claim 2, wherein the torque transfer mechanism defines opposing ends (ends of 150) spaced axially along the primary shaft, the outlet defined by the fluid channel being positioned between the opposing ends of the torque transfer mechanism.
approximately equidistant between the opposing ends of the torque transfer mechanism.  
Claim 5. The transfer case of claim 1, wherein the inclination angle is greater than approximately 20 degrees (as modified)4.  
Claim 6. The transfer case of claim 5, wherein the inclination angle is between approximately 40 degrees and approximately 50 degrees (as modified)4.  
Claim 7. The transfer case of claim 6, wherein the inclination angle is approximately 45 degrees (as modified)4.  
Claim 8. The transfer case of claim 1, wherein the fluid channel includes a first fluid channel (upward channels in 40) and a second fluid channel (downward channels in 40), the first and second fluid channels defining identical inclination angles (as modified)4.  
Claim 9. The transfer case of claim 8, wherein the first and second fluid channels are positioned in 13Our Reference: BORG-173-BPATENT DKT16227A diametrical opposition with respect to the first axis (up vs. down).  
Claim 10. A transfer case comprising: an output shaft (40) defining a central longitudinal axis (horizontal) and including a fluid conduit (upward and downward conduits within 40)3 terminating in an outer surface (outer surface of 40) of the output shaft to define an 5outlet (outlets of upward/downward conduits within 40), the fluid conduit extending at an acute inclination angle (as would be obvious in view of Kuhn)5 
Claim 11. The transfer case of claim 10, wherein the inclination angle is greater than approximately 20 degrees (as modified)5.  
Claim 1512. The transfer case of claim 11, wherein the inclination angle is between approximately 40 degrees and approximately 50 degrees (as modified)5.  
Claim 13. The transfer case of claim 10, wherein the outlet of the fluid conduit is positioned between the first and second bearings.  
Claim 14. The transfer case of claim 13, wherein the outlet of the fluid conduit is positioned between the first and second faces of the torque transfer mechanism.  
Claim 15. The transfer case of claim 14, wherein the outlet of the fluid conduit is positioned 25approximately equidistant between the first and second faces of the torque transfer mechanism.  
Claim 16. The transfer case of claim 10, wherein the fluid conduit includes a first fluid conduit (upward conduit) extending at a first acute inclination angle (as 
Claim 17. The transfer case of claim 16, wherein the first and second fluid conduits are positioned in diametrical opposition (upward vs. downward) with respect to the central longitudinal axis.  
Claim 18. A drive assembly comprising: a shaft (40) (for transferring torque and distributing fluid)2, the shaft supporting a torque transfer mechanism (150) and including an inclined fluid 5channel (upward and downward channels within 40 would be obviously modified to be inclined in view of Kuhn)3,6 in a region of peak bending loading of the shaft adjacent to an interface between the torque transfer mechanism and the shaft, the fluid channel defining an inlet (inlets of upward and downward channels within 40 ) and terminating in an outer surface (outer surface of 40) of the shaft to define an outlet (outlets of upward and downward channels within 40) spaced axially from the inlet along the shaft (as modified).6  
Claim 19. The drive assembly of claim 18, wherein the shaft is configured and dimensioned, and the fluid channel is positioned, such that a plane (perpendicular plane passing through outlet) extending in perpendicular relation to the shaft in the region of peak bending loading passes through the inclined fluid channel.  


Response to Arguments
Applicant's arguments have been considered but are moot in view of the new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although the claims do NOT expressly require that the outlet --is axially aligned fully between opposite axial ends of the mechanism-- the examiner notes in the interest of compact prosecution that such an amendment/interpretation would have been obvious since Bixby shows the outlet of 52 to be at least partially axially aligned within the left side of mechanism 47 as seen in fig.3, wherein one would have been motivated to modify the left side of 47 to extend as far left of the supporting region of 46 as the right side extends to the right thereof for the benefit of better balancing the stress applied by 47 to the supporting region of 46.  Such would necessarily result in 52 being fully axially between the ends of 47.  Additionally/Alternatively note that locating the outlet axially between the ends of the gear was known to be “conventional” in the prior art such as in Applicant’s Admitted Prior Art figure 1 and written description thereof and/or similarly shown/described in Kuhn.  
        2 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.
        	
        3 The Williams figures clearly show what was conventionally known to be central and vertical channels for allowing fluid therethrough, e.g., see applicant’s admitted prior art figure 1 showing similar channels 112 and 114 expressly described as “conventional” for fluid and similar channels shown/described in Kuhn. Further see MPEP 2112.01 and 2114 regarding inherency of functions (e.g., carrying fluid) in product claims and applicant’s burden to obtain/test prior art to prove otherwise.
        
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams vertical upward and downward fluid channels within shaft (40) to be inclined 45 degrees since Kuhn teaches such to have been known to be preferable in the shaft art for immediate oil delivery and improved part cooling and lubrication (Kuhn 17 and written description thereof).
        5 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams vertical upward and downward fluid channels within shaft (40) to be 45 degrees since Kuhn teaches such to have been known to be preferable in the shaft art for immediate oil delivery and improved part cooling and lubrication (Kuhn 17 and written description thereof).
        
        6 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams vertical upward and downward fluid channels within shaft (40) to be inclined 45 degrees since Kuhn teaches such to have been known to be preferable in the shaft art for immediate oil delivery and improved part cooling and lubrication (Kuhn 17 and written description thereof).